[Cite as State ex rel. Shanyfelt v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-2567.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


The State ex rel. Douglas Shanyfelt,                    :

                 Relator,                               :

v.                                                      :                            No. 19AP-481

Ohio Department of Rehabilitation                       :                   (REGULAR CALENDAR)
and Correction et al.,
                                                        :
                 Respondents.
                                                        :




                                            D E C I S I O N

                                       Rendered on July 27, 2021


                 On Brief: Douglas Shanyfelt, pro se.

                 On Brief: Dave Yost, Attorney General, and George
                 Horvath, for respondents.

                                              IN MANDAMUS
DORRIAN, P.J.
        {¶ 1} In this original action, relator, Douglas Shanyfelt, requests a writ of
mandamus ordering respondents Ohio Department of Rehabilitation and Correction and
the Bureau of Sentence Computation to credit him with five days earned credit for
participation in approved prison programs pursuant to R.C. 2967.193.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
grant respondents' motion for summary judgment and deny the requested writ.
No. 19AP-481                                                                            2


       {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before this court for review.
       {¶ 4} No error of law or other defect is evident on the face of the magistrate's
decision. Therefore, we adopt the magistrate's findings of fact. Also, we adopt the
magistrate's conclusions of law except we do not adopt any conclusion regarding whether
respondents abused their discretion when they awarded relator one day of earned credit for
each prison program completed. We do not opine regarding the same. Rather, because
relator did not meet the criteria for mandamus, we adopt the magistrate's recommendation
that respondents' motion for summary judgment should be granted and relator's request
for a writ of mandamus should be denied.
       {¶ 5} Accordingly, respondents' motion for summary judgment is granted and
relator's request for a writ of mandamus is denied.
                                                              Writ of mandamus denied.
                      SADLER and LUPER SCHUSTER, JJ., concur.
No. 19AP-481                                                                               3


                                       APPENDIX


                           IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT


The State ex rel. Douglas Shanyfelt,          :

               Relator,                       :

v.                                            :                    No. 19AP-481

Ohio Department of Rehabilitation             :               (REGULAR CALENDAR)
and Correction et al.,
                                              :
               Respondents.
                                              :



                           MAGISTRATE'S DECISION

                              Rendered on December 17, 2019



               Douglas Shanyfelt, pro se.

               Dave Yost, Attorney General, and George Horvath, for
               respondents.


                                    IN MANDAMUS
                          ON MOTION FOR SUMMARY JUDGMENT

       {¶ 6} Relator, Douglas Shanyfelt, has filed this original action requesting this court
issue a writ of mandamus ordering respondents, Ohio Department of Rehabilitation and
Correction ("ODRC") and the Bureau of Sentence Computation ("BOSC"), to credit him
with five days of earned credit for participation in approved prison programs pursuant to
R.C. 2967.193.
No. 19AP-481                                                                             4


Findings of Fact:
       {¶ 7} 1. Relator is an inmate currently incarcerated at Lebanon Correctional
Institution.
       {¶ 8} 2. On July 25, 2019, relator filed this petition for a writ of mandamus and
declaratory judgment asking this court to order respondents to credit him with five days of
earned credit for participation in approved prison programs pursuant to R.C. 2967.193.
       {¶ 9} 3. On October 11, 2019, respondents filed evidence pursuant to Loc.R. 13(G).
Included therein is the affidavit of Angela Dailey, a correctional records sentence
computation auditor with BOSC. Dailey certified that documents attached thereto were
accurate copies of records kept in the normal course of business by ODRC.
       {¶ 10} 4. Included therein is the September 27, 2019 letter from Dailey to the
assistant attorney general. That letter provides:
               Here is a brief summary of the crimes and sentence
               computation for the above inmate.

               Shanyfelt, was admitted to DRC 8/17/2016 under inmate
               number A727-928. He was convicted in Franklin County
               under case number 16CR278 and ordered to serve 1 year for
               Counts 1, 4 & 6 Receiving Stolen Property felony 5, 1 year for
               Count 3 Identify Fraud felony 5, with 206 day jail time credit
               these charges in this case are concurrent with each other. He
               was ordered to serve 3 years for Burglary felony 2 Count 1 in
               Franklin County case 15CR1650 with 237 days jail time credit,
               he was also ordered to serve 11 months on case 12CR845 from
               Franklin County Count 1 Receiving Stolen Property felony 5
               with 33 days jail time credit. All 3 cases were ordered
               consecutive with each other for a total sentence of 4 years 11
               months with 476 total days of jail time credit on these cases.
               His max expiration of stated term was 3/27/2020.

               Shanyfelt pursuant to Administrative Rule 5120-2-06
               (K)(1)(r) may earn one day of credit for the most serious
               offense for which he is incarcerated. Burglary felony of the
               second degree determined the most serious offense. He has
               received a total of 19 days of earned credit (1 day for each
               month [in] March, April, June, July, August, September,
               October, November and December of 2018 and January,
               February, March, April and August of 2019 plus 5 days bonus
               credit given July 1, 2018) and 69 days of HB49 credit making
               his release date 12/30/2019.
               I have attached his sentencing documentation for your review.
No. 19AP-481                                                                                  5



               I hope this will be helpful. Please contact me with any
               questions.

       {¶ 11} 5. On November 6, 2019, respondents filed their brief and motion for
summary judgment. Respondents assert that relator's writ of mandamus did not
demonstrate that he was entitled to a writ ordering respondents to provide him with five
days credit for his participation in various prison programming.
       {¶ 12} 6. Pursuant to the magistrate's order filed November 7, 2019, the parties were
notified that respondents' November 6, 2019 motion for summary judgment would be
submitted to the magistrate on November 27, 2019. The parties were instructed to file any
evidence and arguments they had by that date.
       {¶ 13} 7. Relator did not file any additional evidence other than that which he
attached to his complaint and has not filed a memorandum contra to respondents' motion
for summary judgment.
       {¶ 14} 8. The matter is currently before the magistrate on respondents' motion for
summary judgment.
Conclusions of Law:
       {¶ 15} For the reasons that follow, it is this magistrate's decision that relator has not
demonstrated that he is entitled to a writ of mandamus. This court should grant
respondents' motion for summary judgment and deny relator's request for a writ of
mandamus.
       {¶ 16} The Supreme Court of Ohio has set forth three requirements which must be
met in establishing a right to a writ of mandamus: (1) that relator has a clear legal right to
the relief prayed for; (2) that respondent is under a clear legal duty to perform the act
requested; and (3) that relator has no plain and adequate remedy in the ordinary course of
the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28 (1983).
       {¶ 17} A motion for summary judgment requires the moving party to set forth the
legal and factual basis supporting the motion. To do so, the moving party must identify
portions of the record which demonstrate the absence of a genuine issue of material fact.
Dresher v. Burt, 75 Ohio St.3d 280 (1996). Accordingly, any party moving for summary
judgment must satisfy a three-prong inquiry showing: (1) that there is no genuine issue as
to any material facts; (2) that the parties are entitled to judgment as a matter of law; and
No. 19AP-481                                                                            6


(3) that reasonable minds can come to but one conclusion, which conclusion is adverse to
the party against whom the motion for summary judgment is made. Harless v. Willis Day
Warehousing Co., 54 Ohio St.2d 64 (1978).
      {¶ 18} As an initial matter, the magistrate specifically notes that relator has not
identified what prison programming he has participated in. Without any evidence of the
number and types of programming which relator has participated in and which he has
completed, it would be impossible for this court to determine how many days credit relator
may or may not be entitled to. However, for the reasons that follow, the magistrate finds
that the determination of the number of days credit which a prisoner is provided is
discretionary, between one day and five days, and relator has not demonstrated that
respondents abused their discretion when they afforded him one day of credit for each
program he completed.
      {¶ 19} R.C. 2967.193 provides that inmates may earn days of credit toward the
satisfaction of their stated prison term for each month during which they participate and
complete certain prison programming.
      {¶ 20} R.C. 2967.193 provides, in pertinent part:
               (A)

               (1) Except as provided in division (C) of this section and
               subject to the maximum aggregate total specified in division
               (A)(3) of this section, a person confined in a state correctional
               institution or placed in the substance use disorder treatment
               program may provisionally earn one day or five days of
               credit, based on the category set forth in division (D)(1), (2),
               (3), (4), or (5) of this section in which the person is included,
               toward satisfaction of the person's stated prison term, as
               described in division (F) of this section, for each completed
               month during which the person, if confined in a state
               correctional institution, productively participates in an
               education program, vocational training, employment in
               prison industries, treatment for substance abuse, or any
               other constructive program developed by the department
               with specific standards for performance by prisoners or
               during which the person, if placed in the substance use
               disorder treatment program, productively participates in
               the program.
               ***
No. 19AP-481                                                                      7


               (2) Unless a person is serving a mandatory prison term or a
               prison term for an offense of violence or a sexually oriented
               offense, and notwithstanding the maximum aggregate total
               specified in division (A)(3) of this section, a person who
               successfully completes any of the following shall earn ninety
               days of credit toward satisfaction of the person's stated
               prison term or a ten per cent reduction of the person's stated
               prison term, whichever is less:

               (a) An Ohio high school diploma or Ohio certificate of high
               school equivalence certified by the Ohio central school
               system;

               (b) A therapeutic drug community program;

               (c) All three phases of the department of rehabilitation and
               correction's intensive outpatient drug treatment program;

               (d) A career technical vocational school program;

               (e) A college certification program;

               (f) The criteria for a certificate of achievement and
               employability as specified in division (A) (1) of section
               2961.22 of the Revised Code.

               (3) Except for persons described in division (A)(2) of this
               section, the aggregate days of credit provisionally earned by a
               person for program or activity participation and program and
               activity completion under this section and the aggregate days
               of credit finally credited to a person under this section shall
               not exceed eight per cent of the total number of days in the
               person's stated prison term.

               (B) The department of rehabilitation and correction shall
               adopt rules that specify the programs or activities for which
               credit may be earned under this section, the criteria for
               determining productive participation in, or completion of,
               the programs or activities and the criteria for awarding
               credit, including criteria for awarding additional credit for
               successful program or activity completion, and the criteria
               for denying or withdrawing previously provisionally earned
               credit as a result of a violation of prison rules, or program or
               department rules, whichever is applicable.

(Emphasis added.)
No. 19AP-481                                                                             8


       {¶ 21} Ohio Adm.Code 5120-2-06 mirrors R.C. 2967.193 and specifically identifies
the types of programs which qualify for days of earned credit and explains the inmate's
responsibilities with regard to the completion of those programs.
       {¶ 22} A plain reading of the statute indicates that the determination of the number
of days credit which an inmate may earn is discretionary and not mandatory. Specifically,
the statute provides in every paragraph that, upon completion of the program, the inmate
"may" be awarded one day of credit or "may" be awarded five days of credit. A review of
Ohio Adm.Code 5120-2-06 corresponds with the Revised Code provisions. Because it is
clear that respondents have discretion concerning the number of days credit which an
inmate will receive upon completion of programming, relator cannot show that
respondents abused their discretion when they awarded him one day of earned credit for
each of the prison programs which he completed. Construing the evidence most strongly in
favor of relator, the magistrate finds that respondents have demonstrated that summary
judgment in their favor is appropriate.
       {¶ 23} Based on the foregoing, it is this magistrate's decision that relator cannot
demonstrate that respondents abused their discretion when they awarded him one day of
earned credit for the completion of various prison programming. Respondents' motion for
summary judgment should be granted and relator's request for writ of mandamus should
be denied.

                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA



                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).